United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1743
Issued: May 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 31, 2016 appellant, through counsel, filed a timely appeal from a July 20,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish aggravation of left
knee arthritis causally related to factors of her federal employment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 13, 2015 appellant, then a 60-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed left knee pain, swelling, weakness, and
stiffness. She attributed her condition to lifting, pushing, pulling, standing, and walking while
performing her job duties. Appellant first became aware of her left knee condition in
November 2011 and first attributed this condition to her employment on October 16, 2012.
Appellant underwent a left knee magnetic resonance imaging (MRI) scan on October 16,
2012 which demonstrated extensive horizontal tearing of the lateral meniscus, advanced cartilage
wear in the lateral compartment, joint effusion, and popliteal cyst.
In a letter dated April 30, 2015, OWCP requested additional factual and medical evidence
from appellant in support of her occupational disease claim. It allowed her 30 days to respond.
By decision dated July 1, 2015, OWCP denied appellant’s occupational disease claim,
finding that she had failed to submit the necessary factual and medical evidence to establish her
claim. It noted previously accepted conditions of lumbar sprain as well as thoracic or lumbar
neuritis or radiculitis under OWCP File No. xxxxxx296.
On July 17, 2015 appellant requested reconsideration of the July 1, 2015 decision. She
noted that she planned to submit additional medical evidence.
By decision dated October 8, 2015, OWCP denied appellant’s request for reconsideration
of the merits as she had failed to submit any additional new evidence or argument in support of
her request for reconsideration.
On April 21, 2016 appellant, through counsel, requested reconsideration. In support of
this request, he submitted a report dated April 12, 2016 from Dr. Michael E. Hebrard, a Boardcertified physiatrist. Dr. Hebrard noted that OWCP had denied appellant’s claims for right knee
and bilateral hip conditions. He then indicated that for her accepted right knee condition3 he
reviewed x-rays dated September 5, 2014 which demonstrated severe medial joint line narrowing
in the right knee, and moderate narrowing in the left knee. Dr. Hebrard noted that these x-rays
suggested that there was a preexisting condition of appellant’s knees. He also reviewed
appellant’s March 6, 2014 left knee MRI scan and noted the findings of tear of the lateral
meniscus, cartilage wear in the lateral compartment, joint effusion and cyst, preexisting
pathology of the left knee. Dr. Hebrard then described appellant’s work duties of repetitive
squatting, bending at the knees and hips, reaching, pushing, and pulling in order to sort mail. He
opined that work-related repetitive squatting and bending at the knees increased the
biomechanical stress along the arthritic knee joint, increasing inflammation, and overuse of the
surrounding muscles to provide structural support. Dr. Hebrard noted that prolonged sitting
increased pressure on the hip and knee joints and contributed to acceleration of the preexisting
condition. He concluded, “It is my opinion with a reasonable degree of medical certainty … that
[appellant] had a preexisting condition involving the knees and hips; that this is causal
relationship between her work duties over many years and her current condition; that the
mechanical stresses on the hip and knee joints that were involved as part of her job, including
3

Dr. Hebrard referenced claim No. xxxxxx433. That claim is not presently before the Board.

2

standing, sitting, stooping, crouching, and bending through the day, accelerated the preexisting
arthritic condition and contributed proximally to her ongoing functional impairment.”
Dr. Hebrard found that appellant had sustained a permanent aggravation of her right knee and
both hips.
By decision dated July 20, 2016, OWCP found that Dr. Hebrard’s April 12, 2016 report
established a diagnosed condition, arthritis of the left knee. However, it determined that he had
not provided rationalized medical opinion evidence describing how appellant’s left knee arthritis
was caused or aggravated by her work duties.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”4 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.5
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish
aggravation of left knee arthritis due to factors of her federal employment.
In support of her claim for an employment-related aggravation of her left knee arthritis,
appellant submitted a report dated April 12, 2016 from Dr. Hebrard. Dr. Hebrard reviewed the
diagnostic studies including MRI scans and x-rays. He diagnosed preexisting bilateral knee
arthritis. Dr. Hebrard described appellant’s employment duties including squatting and bending
at the knees while sorting mail. He explained that work-related repetitive squatting and bending
at the knees increased the stress along appellant’s arthritis knee joint which increased
inflammation as well as overuse of the surrounding muscles. Dr. Hebrard also explained that
prolonged sitting increased pressure on the knee joints and contributed to acceleration of the
preexisting condition. He concluded that appellant had a preexisting condition of her knees, that
there was a causal relationship between her work duties and her current right knee condition due
to mechanical stresses including standing, sitting, stooping, crouching, and bending. Dr. Hebrard
4

20 C.F.R. § 10.5(q).

5

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

opined that appellant had a permanent aggravation of her right knee, but did not specifically
address the left knee.
Appellant filed her Form CA-2 alleging a left knee injury due to factors of her federal
employment. Rather than addressing the left knee, Dr. Hebrard’s report focuses on appellant’s
right knee and bilateral hip condition. He does not describe how the left knee condition was
caused or aggravated by appellant’s federal employment. Therefore, the Board finds that this
report is not relevant to the current issue of causation and is of limited probative value regarding
this claim.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish an
aggravation of her left knee arthritis causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
6

See generally D.R., Docket No. 16-0528 (issued August 24, 2016); C.A., Docket No. 13-1364 (issued
May 13, 2014).

4

